Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 01/09/19.
Claims 1-20 are pending in the application.


Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Claim Objections
      Claim 20 is objected to for insufficient antecedent basis (e.g. the high thermal load component is the second component).  Appropriate correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schubert (PG/PUB 2016/0363968).
      As per claim 1, Schubert teaches an information handling system, comprising:
a chassis adapted to direct an airflow along a payload; and the payload, disposed in the chassis (ABSTRACT, Figure 1, Figure 3) comprising:
a heatsink for cooling a first component using a first portion of the airflow (Figure 3- 5 e.g. see element 5 adjacent to element 14); and an airflow directing heatsink for cooling a second component, wherein the airflow directing heatsink is adapted to use both of the 
As per claim 2, Schubert teaches the information handling system of claim 1 wherein the second portion (Figure 3 – see offset region associated with heat seat spacing) of the airflow is offset from the first portion of the airflow (Figure 3 e.g. see offset position of second and first heat sink.  The second portion is represented by the airflow received within the second heat sink offset from the first heat sink)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3. 6-7, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Mok et al. (PG/PUB 20060102324).
As per claim 3, Schubert teaches the information handling system of claim 1 but does not expressly teach the set of heat exchangers as described below.  Schubert in view over Mok et al., teaches wherein the airflow directing heatsink comprises:  
a first set of heat exchangers disposed proximate to the second component (Mok et al., Figure 2- 35); and a second set of heat exchangers not disposed proximate to the second component (Mok et al., Figure 2 -31 e.g. Mok teaches an exemplary arrangement of stacked heat seats for cooling a component)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Mok (e.g. providing stacked heat sink configurations comprising first and second sets of heat exchanger), to the teachings of Schubert (e.g. providing a second, airflow directing heat sink adjacent to a heat sink for providing airflow to the airflow directing heat sink), would achieve an expected and predictable result via adapting the airflow directing heat sink to comprise first and second sets of heat exchangers to optimize cooling for components having higher thermal loads in combination with the received airflow from the heat sink. 

As per claim 6, Schubert as modified by Mok et al. teaches the information handling system of claim 3, wherein the second set of heat exchangers is disposed downstream from the heatsink (Schubert, as modified, see airflow directing heatsink adapted with second set of heat exchangers downstream from the heat sink, Figure 3, supra claim 1)
As per claim 7, Schibert, as modified, teaches the information handling system of claim 3, wherein the first set of heat exchangers is disposed downstream from the second set of heat exchangers (Schubert in view over Mok et al., see first set of heat exchanger (35) downstream from second set of heat exchangers (31), see downstream of airflow direction from top.  The claim language does not distinguish between horizontal or vertical downstream configurations)
As per claim 16, Schubert teaches an information handling system, comprising a chassis adapted to direct an airflow along a payload; and the payload, disposed in the chassis (supra claim 1, Figure 3) comprising:
a heatsink for cooling a first component using a first portion of the airflow (Figure 3- see heat sinks arranged in series, the first heat sink providing airflow (11) represent a heat sink); and
 an airflow directing heatsink (e.g. see airflow directing heat sink as receiving airflow (11)) adapted to:
 cool a second component (supra claim 1, Figure 3); and
[[direct the airflow to enhance a downstream flowrate]] of a second portion of the airflow proximate to a high thermal load component (Schubert, Figure 3 e.g. see second heat sink for receiving airflow from first heat sink, the second heat sink representing  the airflow directing heat sink configured to receive a second portion of the airflow for cooling a high thermal load component)
 0Mok et al. teaches directing an airflow to enhance a downstream flowrate of an airflow portion proximate to a high thermal load component (Figure 2 – 40, 35, ABSTRACT, 0015 e.g. see fan powered airflow cooling for enhancing downstream cooling flow rates).  Schubert teaches an airflow directing heat sink using a second airflow portion for cooling a high thermal load component (Figure 3)
  Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Mok (e.g. providing stacked heat sink configurations comprising first and second sets of heat exchangers with a first fan for enhancing downstream flow rates, the directed airflow from a first to second heat sink toward the thermal load representing a downstream configuration), to the teachings of Schubert (e.g. providing a second, airflow directing heat sink adjacent to a heat sink for providing airflow to the airflow directing heat sink), would achieve an expected and predictable result via adapting the airflow directing heat sink to comprise first and second sets of heat exchangers to optimize cooling for components having higher thermal loads in combination with the received airflow from the heat sink. 
As per claim 17, Schubert, as modified, teaches the information handling system of claim 16 but does not teach the limitations as described below.  Schibert in view over Mok et al. teaches wherein the heatsink comprises a first heat exchanger, wherein the airflow directing heatsink comprises a second heat exchanger and a third heat exchanger (Mok, Figure 2)
As per claim 20, Schubert teaches the information handling system of claim 17 wherein the first component and the second component generate a same thermal dissipation requirement (0002-0003, 0041 e.g. see first and second processors), wherein the first component and the second component are a same type of component (0002-0003, 0041 e.g. processors), wherein the high thermal load component is the second component (0002-0003, 0041)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Mok et al. (PG/PUB 20060102324) in view over Wiltzius et al (PG/PUB 20110026219)

As per claim 4, Schubert, as modified, teaches the information handling system of claim 3 but does not teach the limitations as described below.  Schubert, as modified, and in view over Wiltzius teaches wherein the second set of heat exchangers are adapted to:
direct a first sub-portion of the second portion of the airflow towards the first set of heat exchangers (Mok, Figure 2 e.g. see directing via a fan received airflow portion toward a heat producing component , which as per claim 1, the second airflow portion is the received portion from the first heat sink; however, Schubert, as modified by Mok, does not teach the limitations as described below.  Schubert, as modified, and in view over Wiltzius et al. teaches:
direct a second sub-portion of the second portion of the airflow (e.g. supra claim1, the received airflow from heat sink into the airflow directing heat sink) away from the first set of heat exchangers (Wiltzious, Figure 1A - > 150 vs 160)
    Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Wiltzious (e.g. dividing a received airflow into first and second portions, the second sub-portion directing airflow away from a heat sink), to the teachings of Schubert, as modified by Mok (e.g. providing a modified airflow heat sink with stacked heat sinks for directing received airflow toward a thermal component), would achieve an expected and predictable result via adapting the modified airflow directing heat sink to comprise additional channels for selectively routing a second portion of airflow (e.g. received portion from heat sink) for optimizing cooling effects.  Wiltzius teaches the benefit being realized as accounting for new chip densities (0003)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Mok et al. (PG/PUB 20060102324) in view over Tan (PG/PUB 20110292608)
As per claim 5, Scubert, as modified, teaches the information handling system of claim 3 but does not expressly teach the path limitations as described below.   Schubert in view over Tan teaches wherein both the first set of heat exchangers and the second set of heat exchangers are thermally connected to the second component via a thermal conduction path (Tan, Figure 1 – 14)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Tan (e.g. coupling sets of heat exchangers via a thermal path), to the teachings of Schibert, as modified (e.g. stacking sets of heat sinks), would achieve an expected and predictable result via integrating a thermal path of Tan to optimize cooling via the benefit articulated by Tan (0010, see also 0004-0005)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Bailey et al. (PG/PUB 20160088775)
As per clam 8, Schibert teaches the information handling system of claim 1 but does not expressly the third component as described below. Schubert in view over Bailey teaches  wherein the payload further comprises a third component disposed downstream from the airflow directing heatsink (Bailey, Figure 1- 104d)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Bailey (e.g. providing a third downstream component), to the teachings of Schubert (e.g. providing heat sinks for cooling a multi-component system), would achieve an expected and predictable result of accounting for multiple configurations, including a third component located downstream as a matter of design choice in light of the finite and quantifiable component locations and associated cooling mechanism while accounting for overall thermal performance of the system (e.g. limit spacing density in light of available cooling means).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Bailey et al. (PG/PUB 20160088775) in view over Barr et al. (PG/PUB 20040246676).

As per claim 9, Schubert, as modified, teaches the information handling system of claim 8 but does not teach the limitations as described below.  Schubert in view over Barr et al. teaches wherein the airflow directing heatsink is adapted to direct a sub-portion of the second portion of the airflow away from the third component, (Barr et al., Figure 2A -220 e.g.  see direction airflow cooling)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Barr (e.g. providing a heat sink configuration adapted to direct airflow to select components), to the teachings of Schubert, as modified (e.g. providing multiple components downstream of the airflow directing heat sink), would achieve an expected and predictable result of directing a sub-portion of the second portion of the airflow to other components.  Since selectively cooling targeted components accounts for thermal density and cooling requirements of selected components, an improved invention is realized while minimizing the need for a separate cooling fan for components other than the third component. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Bailey et al. (PG/PUB 20160088775) in view over Barr et al. (PG/PUB 20040246676) in view over Mok et al. (PG/PUB 20060102324)

As per claim 10, Schubert, as modified, teaches the information handling system of claim 9 but does not teach the limitations as described below.  Schibert, as modified, and in view over Mok teaches wherein the airflow directing heatsink is adapted to direct the sub-portion of the second portion of the airflow toward the second component (Mok, Figure 2  e.g. see downward airflow direction from element 31 – 35 via fan 40)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Barr (e.g. providing a heat sink configuration adapted to direct airflow to select components), to the teachings of Schubert, as modified (e.g. providing multiple components downstream of the airflow directing heat sink), to the teachings of Mok (e.g. directing a sub-portion of the second airflow portion toward the heat generating component), would achieve an expected and predictable result of directing a sub-portion of the second portion for providing component cooling.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Bailey et al. (PG/PUB 20160088775) in view over Barr et al. (PG/PUB 20040246676) in view over Mok et al. (PG/PUB 20060102324) in view over Starr (PG/PUB 20140089703)
As per claim 11, Schubert, as modified, teaches the information handling system of claim 10 but does not teach the limitations as described below.  Schubert, as modified, and in view over Starr teaches wherein the second component is a high thermal load component and the third component is a low thermal load component (Starr, ABSTRACT e.g. see high vs low power processor, see also Schubert, 0003, 0042)
   Therefore before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Starr (e.g. providing high and low thermal load components), to the teachings of Schubert, as modified (e.g. providing 1st through nth components), would achieve an expected and predictable result of modifying the second and third components to comprise high and low thermal load requirements, respectively, as a matter of design choice in light of the finite and quantifiable components and layout.  Moreover, since a third component without a heat sink compared to a second component with a heat sink would have a lower cooling requirement, an improved invention is realized via adapting the third component to have lower thermal load requirements (e.g. low density chips, memory, etc.) compared to high thermal load requirements (e.g. high density processors)
As per claim 12, Schubert, as modified, teaches the information handling system of claim 10 but does not teach the limitations as described below.  Schubert, as modified, and in view over Starr, teaches wherein the second component is a processor and the third component is a memory (Starr, 0003, 0010)
Therefore before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Starr (e.g. providing high and low thermal load components, including a processor and memory, respectively), to the teachings of Schubert, as modified (e.g. providing 1st through nth components), would achieve an expected and predictable result of modifying the second and third components to comprise high and low thermal load requirements, respectively, as a matter of design choice in light of the finite and quantifiable components and layout.  Moreover, since a third component without a heat sink compared to a second component with a heat sink would have a lower cooling requirement, an improved invention is realized via adapting the third component to have lower thermal load requirements (e.g. memory ) compared to high thermal load requirements (e.g. high density processors)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Wiltzius et al (PG/PUB 20110026219)
As per claim 13, Schubert teaches a method for thermally managing an information handling system, comprising:
exchanging, using a heatsink, first heat from a first component with a first portion of an airflow (Figure 3 – elements 11, 18 via first heat sink coupled to processor in combination with a second heat sink for receiving heated airflow)
simultaneously, using an airflow directing heatsink (Schubert, Figure 3 – elements 11, 18)
However, Schubert does not teach the limitations as described below.  Schubert, in view over Wiltzius teaches:
dividing a second portion of the airflow into a first sub-portion and a second subportion (Wiltzius, Figure 1A - 150 vs. 160 e.g. see dividing element 130 (e.g. analogous to the first heat sink output of Schubert) into first and second sub-portions 150 and 160)
exchanging  second heat from a second component with the first sub-portion of the second portion of the airflow (Wiltzius, Figure 1A – 160  -> 180 e.g. see using element 160 for heat exchange)
         Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Wiltzius (e.g. dividing airflow into first and second portions, where a first portion exchanges heat with a thermal load component), to the teachings of Schubert (e.g. providing an airflow directing heat sink for cooling a second component), would achieve an expected and predictable result via adapting the airflow directing heat sink to comprise the heat sink configuration of Wiltzius for selectively cooling a thermal component while facilitating heat removal via the other airflow channel. Wiltzius teaches the benefit being realized as accounting for new chip densities (0003)
  Schubert, as modified, teaches:
exchanging, using the airflow directing heatsink, third heat from the second component with both of:
the first portion of the airflow (Schubert, Figure 3 e.g. see receiving first portion of airflow into second airflow directing heat sink)
the first sub-portion of the second portion of the airflow (Schubert in view over Wiltzius, e.g. see directing received first portion of airflow from the first heat sink of Schubert and divided into first and second sub-portions for directing heat away from a component)
 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert (PG/PUB 2016/0363968) in view over Mok et al. (PG/PUB 20060102324) in view over Chen (USPN 10219365)
As per claim 18, Schubert teaches the information handling system of claim 17 but does not teach the limitations as described below.  Schubert in view over Chen teaches wherein the first heat exchanger has a higher fluid flow impedance than a fluid flow impedance of the second heat exchanger (Chen et al., Col 1 lines 32-47, ABSTRACT)
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Chen et al. (e.g.  providing first and second heat sinks with high and low flow impedances), to the teachings of Schubert (e.g. providing first and second heat sinks to cool thermal loads), would achieve an expected and predictable result via adapting the heat sink and airflow directing heat sink to comprise higher and lower fluid flow impedances, respectively.  One of ordinary skill in the art given high and low thermal load components (e.g. processor vs memory, for example), and given a thermal cooling requirement in light of Chen, would realize an improved invention via providing upstream and downstream heat sink configurations adapted to account for varying thermal loads as a matter of design choice in light of the finite and quantifiable arrangements and heat sink sizes in light of the finite and quantifiable thermal components (e.g. processors, memory, etc.). 
As per claim 19, Schubert teaches the information handling system of claim 17 but does not teach the limitations as described below.  Schubert in view over Chen teaches wherein the first heat exchanger exchanges a larger quantity of heat than a quantity of heat exchanged by the second heat exchanger (Chen, Col 1 lines 32-47, Col 4 lines 50-67, ABSTRACT, see also Schubert for varying power densities of memory vs processor components)    
   Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Chen et al. (e.g.  providing first and second heat sinks with high and low flow impedances), to the teachings of Schubert (e.g. providing first and second heat sinks to cool thermal loads), would achieve an expected and predictable result via adapting the heat sink and airflow directing heat sink to comprise higher and lower fin densities/spacing, respectively.  One of ordinary skill in the art given high and low thermal load components (e.g. processor vs memory, for example), and given a thermal cooling requirement in light of Chen, would realize an improved invention via providing upstream and downstream heat sink configurations adapted to account for varying thermal loads as a matter of design choice in light of the finite and quantifiable arrangements and heat sink sizes in light of the finite and quantifiable thermal components (e.g. processors, memory, etc.).  A high density heat sink should be provided for a first heat coupled to a high thermal load vs. a lower density heat sink coupled to a lower thermal load for optimizing heat sink and mitigating against thermal failure. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20090083506 – 0010-12 e.g. see components having high and low thermal loads
20170160775 – ABSTRACT, Figure 1 e.g. see selectively controlling airflow to target components
20160033974 – ABSTRACT e.g. scaling system performance based on heat sink cooling capacity
See general heat sink configurations
 20110181842, 20110130891, 20200333860, 20100142142, 20050041391, 5828549, 5582240, 20080041562, 20160081231, 20160270254, 20030218850

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2118